Case: 09-20818     Document: 00511187283          Page: 1    Date Filed: 07/28/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            July 28, 2010
                                     No. 09-20818
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JORGE DOMINGUEZ VASQUEZ, also known as Jorge Dominguez, also known
as Jorge Dominguez-Vasquez,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 4:09-CR-298-1


Before JOLLY, GARZA, and STEWART, Circuit Judges.
PER CURIAM:*
        Jorge Dominguez Vasquez appeals the 50-month sentence imposed
following his guilty plea conviction for being unlawfully present when found in
the United States after having been previously deported after an aggravated
felony conviction.       His sole argument on appeal is that the sentence is
substantively unreasonable.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-20818    Document: 00511187283 Page: 2         Date Filed: 07/28/2010
                                 No. 09-20818

      The record shows that the district court considered all of the 18 U.S.C.
§ 3553(a) factors and belies the assertions that the district court did not consider
the prior conviction to the exclusion of all of the other facts and circumstances
in this case or gave it too much weight in light of the other § 3553(a) factors. The
court’s comments show that it was familiar with the contents of the presentence
report, that it had considered Dominguez Vasquez’s request for a variance in
light of his personal circumstances, that it considered the Government’s
arguments against such a variance, and that it ultimately determined, based on
all of these, that a within-guidelines sentence of 50 months was appropriate, i.e.,
sufficient, but not greater than necessary, to meet the sentencing goals of
§ 3553(a)(2).    Dominguez Vasquez has not rebutted the presumption of
reasonableness that attaches to his within-guidelines sentence. See United
States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009), cert. denied, 130 S. Ct. 1930
(2010).
      AFFIRMED.




                                         2